PD -011&~ 15




                LYDE1L ANTON J0NE5
                                     VS.
                STATC OF TEXA»»*0s^ C/6i                                '/*

          PETlTTnMF.Pi^MnTTQM FORMrtEAAlMA
    PETITIONER LYftELL ANTON TONER, GnftMTT THIS
    MOTION FOR R&IEARTN& IN RESPONSE TO THE RE
    FUSAL ISSUED BYTf^CRTMINAL COURT OF APP
    EALS QNMQVa\ABf:R^anmAMD requests the
    COURT TO CONSIDER THE FOLLOWING XSSI! ES J
-r*,ler A n,               ISSUES PRCfiEM-TED FOft ftftlffiFU/
StI^;?1^* CfiWtf^AlMtSTHAT. HIS FbaftTH AMENDMENT PROPLfrTV T/OTEAeST
AJfif??W^:9ntAKr '^A$ VIOLATED, DUETO THE OPENING OF PETITIONER'S TOtST-
£ttCT£.D TO XVEffECTXVE
ASSISTANCE OF COUNSEL, DUE TO TRIAL ATTOAflEV FAZLXNI& TO FIL£ .A" ENTMfiUEUT
MOTION IW ATrMELY MANNER SER)A£ THE TRIAL DA7E. SEFEA TO COa«T R&MTSfiS
ftecDao cvoi,3,pa9 ID.
5TftTfKLAK]p> V, WASMlAl&TOM^kk U,£, kkft (iqg4) THE SIXTH yWlEA/OA/lEW T
guarantees the rh&ht td elective assistaxice coursel.



                          PACl        1
               ARAUKAFMT X, AirrHnfttTTF.fi
                         XSSIip       A

Kofev.UtoH^Sfafe^.aM ha *Nfi ^^ HELD THAT




^LOCKED CBUTwfi^DVC^T^£^A^IPr^lMAV^^^^
OBJECT THE POLICE 5TXTPn^^,^¥,LA^i^?U^ ^ CDimiN THB
LESS R^TSSSCH- At LS^ S7uror ^I¥ SA,ME PiAt3B^FTC« AFfiUrT
MXUANDDEHM^
DEFENDANT'S (^^^TeMS4$7if^P °N ^                  ASSOMPTTON THAT



                      PA0a£ 9l
                 AflGdJMEATT   £ AlITHOKLTBES
                 COMTTNliXNlfl ISSUE A^i^
   SEAftg.tt nr^Aii .PArt^AftRfi .a^e protected '8 Y THE FOURTH
    AMENDMENT, FDUftTH AMENDMENT STATES THAT PWPIJE
   TN THE UNITED STATES Rl&UTS AftE PROTECTED XN THEIR
    PE^SDMS.rtOtises.PAPCftS, AMD EFFECTS. XNCLUDIM& PACK*
    AG£S TMAT HAVE BEEN hAMLED TAJ THE UHITED 5TATE5 US ~
    ING THE UNITEDSTATES POSTAL SEtWICE >AMDTHATTtf£
   f&CKA&E 15 STXLL PROTECTED (EfiPSCXALLy WHEN STILL
   ^ALJED) UWD£a THIS AMWDMEKh; SecAi.S.C.A 12i ITQ3motbh)


n$S2£Sy?2LA Jffr^S6s|Llifi&AGE.Oft PACKAGE IS AfOdEAftCH fiEOWte
^^^n^^r^TPJP^-^E WOULD tfEMAlfc) HIDDEN FRAMW




£££*&SUMMONH) POUZE HAD OWNED THE PACKA«£ to TH6 SAME EVTCAJT S/T 7flO/



Mte A%Sw?A^jStj^^^o^^ S^^ TO ™e OBJECT" TTB&F
             AMWMFUT & AHTHnp,-riTH
                 XSS6IE 6

  LQiMJcr 50MfcTT^LLE^IlTOBJ7M^r«JT Mftrfr


                        RftSE'3
                 AftfillMPMT & AlfrtfflftTTTES


    THE SUPREME CDUOT MAS HELD TttAT TECHNIQUES 0F EN-
     COUttA&EAAENT NAM MOT REACH THE POINT WHERE THEV CftN 5 -
     TTTUTE«BJTftAPMlNT^: IFTHEY DaTHE PRESENCE QTEJir
     iBBHiaiT (MsiinnES A DOTNSE TD THE DEF^DfiNrS
      OTHERWISE CRIMINAL ACT, PETITIONER WAS CALLED
     &Y A UNITED STATE POSTAL XN SPECTOft TD COME flE -
     CIEVETHE AAlMPiW OHCB DELIVERED PACKAGE. THE EX
     ACT DEFINITION Qf ENTftAPMgMT IS A MAlTEP, AFQrS-
     PUTEjBirTlT CLEANLY INCLUDES THE SITUATION IW WHICH
     cc THE CRIMINAL DESITnK) Dm&mhTES WITH THE [POLICE A^fi)
     And rtey implant in the mind dfam inno&mt P&Sdh we
     DISPOSITION TD COMMIT7H£ 0ff8jSE AND TtitiaCE ITS •
     CD/MISSION IN ORDEft THAT THE/MAY PMSWlTE? fault.



                    .PRAYER
PORTHE RE/feoKiS STATED IN THIS MOTION, PETTTIDNEfv ASKS THE COtfTTO
(mm THIS MOTIdW fltf\ REHEAKCN&. SET THE CASE FOfi 0*Ai ARfiUMEWT,
AMDAFlEAARGdlMaJTSuSTAlM PETTHbhERS ISSUES PflES£AJTEC> f*?ft fiEl/aBW,
REVERE THeaiiDGEMOslTOFTHE'ffilALCDUftT, AHb ORDER A NEW TtflAU J
                                             P^fULLY ^SUBMITTED
                                         5/DELL AlS)TqjjSrnDM£5
                                        PETITIONEH PflO-SE
                                        TDCT:H:I4D£33S
                                         M.H.dlDFFIELb UNIT

                                         T£mES                     Ph -rma.-i5-
                    rAAMrt.nhi.vwiqap-rA.
                   Tr.nr.k\n.M-msma-r(\




                FKTTnfMnF5FRVTf.F
X HtAEBY OEfiTIP/ THAT ATRUE MO COM&Z COPY OP TUG FbfiE-
Gaaifc MDTXDN FDfi REHEftKENG HAS BEEN PftoPEKLY DELiV££ED 72?
THE CLERK tfEflfcSEltfnNG THE CLXJl^T DTCRZMXNAL APPEALS SVMAlLr
XNGXTTO Ra&D^/a^ECAPnDLSTATKOAJ^AUSTlAJ^TEX^S 0X7/1 SV
limited States postal seance dk> this j ^ DAy op dexm&zrsob.


                                     Re^^TPULLV SO&Mina)

                                    LVCELLANTBS4TOMES
                                    TbCftfc l^DQ538 PETTTmNER Pfl06£
                                    H.H.CDFFIELn UNIT

                                    7BMESSEE CDUM}tTW& 15U4
                    pd -     ona.- 15
                    ftMMii.fll-ia-flPfft


                   LVPfcU. ANTPN flPHEft



                 . State     ot    texas



              CERTTfTCATE nr fiflnn TATTU
xlvdell Anton mf^ , pErraaNEft in the above- styled
cause num6H\5,Certifies that the fOREGraflfi motion rw
KEl-iEAKD\16 IS DONE XN 6O0D FAITV\ And M&i-ftirdeJay, PETIT
IONER IS iNCAfiCEftATEA IN THE 7EKA5 DE^KTA/IENT DP C8IM-
BJALXaSTlCE -CID At H.H.COFFIELD LIMIT IN ANDER30X)
LDUNTY, DECLARES THAT THE EflflEGOINEr IS 7RUE MD CDflRECT
UNDER PEkIALtV OF PEtfJURV.EVECUieD THIS123^ DAV OF DUM
BER obS5«




                                               M)£LL ANTOfj>CIDhlES
                                               M.M.CDTFTELD UNIT
                                               TD£T# I40,353X f^TTTiDNEft ^°^
                                               <36L>t R4JA54